Citation Nr: 0924585	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for rheumatic heart 
disease.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
February 9 to August 23, 1961, and from June 16 to June 30, 
1962. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied a 
compensable evaluation for rheumatic heart disease.  The 
Veteran filed a timely appeal of that decision to the Board. 

The issue was remanded in October 2006 and November 2008 for 
further development.


FINDING OF FACT

The Veteran's rheumatic heart disease reflects evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.


CONCLUSION OF LAW

The criteria for a 30 percent rating for rheumatic heart 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, 
Diagnostic Code 7000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in 
the August 2002 rating decision, he was provided notice of 
the VCAA in June 2002.  Additional VCAA letters were sent in 
August 2006 and December 2008.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The VCAA 
letters also provided notice pertaining to the downstream 
disability rating and effective date elements of his claim 
with subsequent re-adjudication in an April 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Veteran received Vazquez-Flores 
notice in December 2008, which provided the diagnostic 
criteria under which the claim is rated, its application 
should an increase in disability be found, and examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask VA to obtain) to support his claim for 
increased compensation.  

The Veteran was afforded a VA examination in July 2002, May 
2004, and March 2009.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran.  The Veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

II.  Increased Rating for Rheumatic Heart Disease

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has established entitlement to service connection 
for rheumatic heart disease, currently rated as 
noncompensable (i.e., zero percent disabling) Diagnostic Code 
7000.

Under diagnostic code 7000, a 10 percent rating is assigned 
for valvular heart disease where a workload of greater than 7 
METs (metabolic equivalents) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope or 
requires continuous medication.  A 30 percent rating is 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned for valvular heart disease with 
more than one episode of congestive heart failure in the past 
year or a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned for chronic congestive heart failure or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fracture of less than 30 percent.  A 100 percent 
rating also is assigned during active infection with valvular 
heart damage and for 3 months following cessation of therapy 
for the active infection.  Id. 
 
Note (1) to diagnostic code 7000 states that cor pulmonale, a 
form of secondary heart disease, should be evaluated as part 
of the pulmonary condition that caused it. Note (2) to DC 
7000 states that 1 MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id. 

In support of his increased rating claim, the Veteran 
submitted treatment records and written statements from his 
private physician, Dr. C.M.  A November 2001 treatment record 
reflects a past medical history of rheumatic heart disease.  
Dr. C.M. noted that the Veteran had an underlying heart and 
lung disease and had some ongoing problems related to his 
underyling cardiac problems, which seemed to be unchanged 
from previous evaluations.  He was diagnosed with acute 
bronchitis, rheumatic heart disease, hypertension, and 
prostate carcinoma status post radiation therapy.  The 
Veteran also submitted a written statement dated in May 2002 
from Dr. C.M., which stated that he had been following the 
Veteran on a routine basis for multiple medical problems and 
his rheumatic heart disease presented a major concern.  Dr. 
C.M. placed the Veteran on Enalapril therapy (20 mg) for his 
valvular heart disease.  With regard to the Veteran's lungs, 
Dr. C.M. noted that the majority of his problems were related 
to chronic lung disease, albeit, the Veteran had some 
difficulty with rheumatic heart disease (intermittent 
congestive heart failure or fluid overload).  

A September 2002 private treatment from Dr. C.M. reflects 
that the Veteran complained of a cough, shortness of breath, 
difficulty handling his mucus and continues his therapy.  He 
was diagnosed with, in part, hypertensive cardiomyopathy with 
valvular heart disease and underlying COPD.  A May 2002 
records reflects a diagnosis of valvular insufficiency and 
rheumatic heart disease with hypertension.  A February 2002 
treatment record had similar findings, but noted that the 
Veteran's inhibitor therapy should help with his valvular 
heart disease and cardiomyopathy.

The Veteran underwent a VA examination in July 2002.  The 
examiner stated that he did an extensive review of the 
Veteran in August 2000 and that at that time there was no 
evidence of rheumatic mitral valve disease based on negative 
echocardiograms and normal office visit blood pressures.  The 
Veteran had also carried a diagnosis of dilated 
cardiomyopathy, but had normal left ventricular ejection 
fraction by echocardiograms in 1992 and 1994.  The VA 
examiner reported that the Veteran had a MUGA scan; ejection 
fraction of 72 percent in the 1990s.  He further noted that a 
July 2002 chest x-ray revealed mild cardiomegaly.  Upon 
physical examination, the Veteran had bilateral rhonic and 
wheezing consistent with his diagnosis of asthma and chronic 
obstructive e pulmonary disease (COPD).  The cardiac 
examination revealed a grade 3/6 holosystolic murmur at the 
apex radiating into the axilla consistent with mitral 
regurgitation.  The diagnosis was no echocardiographic 
evidence of rheumatic mitral valve disease; however, there 
was evidence of mitral regurgitation (etiology unknown) and 
the left ventricular ejection fraction of 72 percent.

An October 2002 written statement, Dr. C.M., stated that he 
reviewed the rating decision and the July 2002 VA examination 
and that the July 2002 VA examiner based his opinion on old 
examination results yet the current x-rays revealed mild 
cardiomegaly and a III/IV holosystolic murmur at the apex 
radiating into the axilla consistent with mitral 
regurgitation.  He further stated that he treated the Veteran 
for congestive heart failure related to his valvular heart 
disease and that the condition renders the Veteran with 
"intermittent shortness of breath, dizziness, fatigue, 
ect."  Dr. C.M. further noted that any resultant impression 
from an examination should be coupled with the effects of his 
current and ongoing medications, which are used to treat the 
symptoms of his valvular heart disease.  

A February 2003 private treatment record from Dr. C.M. 
revealed a normal EKG.

The Veteran underwent a VA examination in May 2004.  The VA 
examiner reviewed the claims folder.  The Veteran told the 
examiner that he had rheumatic heart fever as a child.  He 
complained of dyspnea and leg pain and that he could not walk 
more than a half of block.  He denied complaints of chest 
pain, palpitations, and syncope; however, on previous 
occasions he had intermittent palpitations.  An EKG showed 
normal sinus and rhythm.  The Veteran was diagnosed with 
rheumatic heart disease.  He noted that echocardiograms until 
recently did not show any significant evidence of any 
rheumatic valvular heart disease or sequelae of any rheumatic 
fever in 1963.  He further noted that the Veteran does not 
have any sequelae of rheumatic fever per se at the moment.  
He concluded that it was as likely as not that the Veteran 
had rheumatic fever without any significant rheumatic heart 
sequelae; particularly, there was no evidence of any 
rheumatic valvular heart disease on the basis of periodic 
echocardiograms.  The VA examiner noted that the Veteran had 
a significant past medical history for COPD (for many years) 
and a leg condition.  He stated that the Veteran's exercise 
capacity was approximately less than 4 METS due to dyspnea on 
exertion.  He further noted that he would not be able to 
provide the statement that his exercise capacity was reduced 
due to his cardiac condition and that "it [was] primarily 
reduced due to his COPD and leg condition."  He also 
mentioned that the left ventricular ejection fraction in the 
past was estimated between 55 and 70 percent.  He further 
noted that even though the Veteran was treated from 
intermittent congestive heart failure with diuretic therapy, 
there was no clinical or objective evidence that his 
cardiomyopathy was secondary to rheumatic heart disease and 
that there was no electrocardiographic evidence of any 
valvular heart disease.  He concluded that the congestive 
heart failure or fluid overload as described by Dr. C.M. was 
not related to the rheumatic heart disease.  

The Veteran was afforded another VA examination in March 2009 
in an attempt to disassociate the symptomatology of his 
various conditions.  After reviewing the claims file 
thoroughly, the VA examiner noted that there was no history 
of trauma to the heart, hospitalization, cardiac neoplasm, 
myocardial infarction or congestive heart disease; however, 
there was a history of rheumatic heart disease.  He noted 
that the date of onset was 1943 and the severity was mild.  
The Veteran complained of dizziness and dyspnea, but no 
syncope, fatigue, or angina.  He also noted that the Veteran 
was taking Enalapril, but stopped.  The Veteran declined 
stress testing due to his lung condition and leg problem.  
His estimated level of activity resulting in dyspnea, angina, 
dizziness, or syncope was less than 3 mets in that the 
Veteran could type, but could not paint or push a 
wheelbarrow.  The VA examiner noted that there was no chronic 
congestive heart failure and no more than one episode of 
acute congestive heart failure.  There was no noted active 
infection with valvular heart damage.  The Veteran's ejection 
fraction was 70 percent and an x-ray revealed mild 
enlargement of the heart.  He also noted that there was 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray due to rheumatic 
heart disease.  The VA examiner rendered a diagnosis of 
hyperexpansion compatible with COPD and mild cardiomegaly.  
He noted that no acute process was visualized.  
Echocardiogram revealed mild mitral regurgitation and an 
ejection fraction of 70 percent.  The functional effects of 
heart disease on usual daily activities included a 
"moderate" effect on chores, shopping, exercise, sports, 
recreation, and no effect on traveling, feeding, bathing, 
dressing, toileting, and grooming.

The Board has assessed the separate effects of the Veteran's 
service-connected and nonservice-connected disabilities, and 
whether, standing alone, his service-connected rheumatic 
heart disease would warrant a compensable rating.  See 
Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding 
that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  In this case, there is 
medical evidence that separates the effects of the Veteran's 
service-connected rheumatic heart disease from his COPD and 
leg condition.  The March 2009 VA examiner noted that there 
was evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray due to rheumatic 
heart disease.  Further, the May 2004 VA examiner noted that 
the Veteran's exercise capacity was approximately less than 4 
METS due to dyspnea on exertion.  He further noted that he 
would not be able to provide the statement that his exercise 
capacity was reduced due to his cardiac condition and that 
"it [was] primarily reduced due to his COPD and leg 
condition."  In fact, the Veteran's private physician also 
found that the majority of his problems were related to 
chronic lung disease, albeit, the Veteran had some difficulty 
with rheumatic heart disease (intermittent congestive heart 
failure or fluid overload).  (See November 2001 written 
statement).  Although the Veteran's private physician found 
that the rheumatic heart disease renders the Veteran with 
"intermittent shortness of breath, dizziness, fatigue, 
ect.," the Board gives considerable weight to the May 2004 
and March 2009 VA examiner's opinion because they were better 
able to differentiate between the symptomatology that was 
attributable to the Veteran's service-connected and 
nonservice-connected disabilities.  They also reviewed the 
claims file in its entirety; where as the private physician 
only reviewed the rating decision and the July 2002 VA 
examination.  In sum, the Board has considered the various 
symptomatology of the service-connected and nonservice-
connected disabilities; and, finds that, standing alone, the 
disability picture for the service-connected rheumatic heart 
disease squarely meets a 30 percent rating.  A higher rating 
is not warranted since there is no medical evidence of 
multiple episodes of acute congestive heart failure in the 
past year, or a workload of greater than 3 METs but less than 
5 METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent due solely to the Veteran's 
rheumatic heart disease.

The Board finds that the Veteran's disability has been no 
more than 30 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The record shows that the Veteran is 
unemployed due to non-service-connected disabilities and does 
not show that his service-connected rheumatic heart disease 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a 30 percent rating for rheumatic heart 
disease is granted, subject to the laws and regulations 
governing the payment of monetary awards.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




